AFFIRM; and Opinion Filed May 17, 2013.




                                        S   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01702-CR

                          TIMOTHY DECHEY JOHNSON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F06-38616-W

                                MEMORANDUM OPINION
                           Before Justices Moseley, O'Neill, and Lewis
                                    Opinion by Justice Lewis
       Timothy Dechey Johnson was convicted, following the adjudication of his guilt, of

aggravated robbery with a deadly weapon. Punishment was assessed at ten years’ imprisonment.

We adopted a finding that appellant no longer desires to pursue the appeal, and we ordered the

appeal submitted without the reporter’s record and briefs.       See TEX. R. APP. P. 37.3(c),

38.8(b)(4). Absent briefs, no issues are before us. Finding no fundamental error, we affirm the

trial court’s judgment.

                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47

121702F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TIMOTHY DECHEY JOHNSON,                              On Appeal from the 363rd Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F06-38616-W.
No. 05-12-01702-CR        V.                         Opinion delivered by Justice Lewis,
                                                     Justices Moseley and O’Neill participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 17th day of May, 2013.




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE




                                               –2–